Citation Nr: 0938418	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-16 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome.

2.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1953 to May 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The Board previously remanded this claim in October 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In response to the October 2007 Board remand, the Veteran was 
provided a VA examination related to his service connection 
claim for Meniere's syndrome.  Ultimately, the Veteran's 
examination was referred to a specialist that provided a July 
2009 opinion.  Based on his examination of the Veteran, the 
examiner diagnosed vestibular neuronitis, which was found not 
to be related to service.  However, the examiner then 
indicated that a new test called CHAMP (cochlear hydrops 
analysis masking procedure), would provide objective evidence 
as to whether the Veteran had Meniere's syndrome.  
Essentially, the examiner has indicated that there is an 
examination available that may assist the Veteran 
substantiate his claim.  Based on the statement of the VA 
examiner, the medical evidence of record is currently not 
adequate to properly evaluate the Veteran's claim, and must 
be supplemented by another examination.  See McLendon v 
Principi, 20 Vet. App. 79 (2006); Littke v. Derwinski, 1 Vet. 
App. 90 (1991).

Additionally, the Veteran is seeking service connection of a 
psychiatric disorder, to include PTSD.  At the Veteran's June 
2009 VA examination, the examiner diagnosed the Veteran with 
PTSD based on combat exposure.  Additionally, the Veteran's 
DD-214 indicates that he was attached to the Company B of the 
34th Infantry Regiment, and a July 2003 correspondence to the 
National Archives indicates that the Veteran was in Korea 
from January 1954 to May 1955, corresponding approximately to 
the foreign service indicated on the Veteran's DD-214.  
Importantly, the Veteran's various statements intimate that 
he and his unit came under enemy fire while in Korea, and 
confirmation of such attacks would sufficiently confirm the 
Veteran's stressors and serve as a basis to grant his claim.  
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).  As 
the record does not reflect sufficient effort to verify 
whether the Veteran's unit came under fire during this time, 
the Board must remand the Veteran's claim for further 
development.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA audiological examination to determine 
the etiology of any current Meniere's 
syndrome.  The claims folder, including 
private treatment records, should be made 
available to and reviewed by the examiner 
before the examination.  The examiner 
should record the full history of the 
disorder, including the Veteran's own 
account of the etiology of his disability, 
and specifically comment as to the 
likelihood that the Veteran's Meniere's 
syndrome may be related to his military 
service or any incident therein; and the 
rationale for this opinion should be 
clearly stated.  If the physician feels it 
is not possible to answer this question 
without resort to speculation, this should 
be stated.  All necessary studies should 
be performed, including a cochlear hydrops 
analysis masking procedure (CHAMPS test), 
and all findings reported in detail.  

2.  The AMC/RO should contact U.S. Army 
and Joint Services Records Research Center 
(JSRRC), or other appropriate entity, and 
request them to provide the unit history 
for Company B, 34th Infantry Regiment (Co. 
B 34th Inf Regt), or a unit to which it was 
subordinate, for the year of 1954 to 
determine whether the unit came under any 
enemy attack between January 1954 to 
December 1954.  Any response should be in 
writing and associated with the claims 
folder.  

3.  The RO/AMC should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefits sought 
on appeal may now be granted.  If any of 
the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



